OPINION — AG — ** AIRPORTS — COUNTY COMMISSIONERS — APPROVAL ** INSOFAR AS A COUNTY OR COUNTY COMMISSIONERS IS CONCERNED, THERE IS `NO' REQUIREMENT THAT A RESOLUTION CREATING A JOINT AIRPORT ZONING AIRPORT ZONING BOARD, AS PROVIDED FOR IN 3 O.S. 101 [3-101] — 3 O.S. 115 [3-115], BE FILED FOR RECORD IN THE OFFICE OF THE COUNTY CLERK AND BE INDEXED THEREIN AS AN INSTRUMENT RELATING TO REAL ESTATE, AND THAT THERE IS NO AUTHORITY FOR THE RECORDING AND INDEXING OF SUCH AN INSTRUMENT, AS AN INSTRUMENT RELATING TO REAL ESTATE, UPON REQUEST OF A BOARD OF COUNTY COMMISSIONERS. (PROPERTY, ZONING, BOOKS, POLITICAL SUBDIVISION, HAZARD AREA) CITE: 3 O.S. 102 [3-102], 3 O.S. 106 [3-106], 19 O.S. 293 [19-293] (JAMES C. HARKIN)